Fourth Court of Appeals
                                San Antonio, Texas
                                      June 11, 2019

                                   No. 04-17-00645-CR

                                    Gloria R. PROO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR2757A
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
       The Motion to Extend Time to File Appellant’s Motion for En Banc Reconsideration is
hereby GRANTED IN PART for 30 days to July 18, 2019, with no further extensions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court